Citation Nr: 1235852	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to January 1994.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD and an acquired psychiatric disability.   These matters were remanded in December 2009 and August 2011.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran does not have PTSD due to stressors incurred in service.  

2.  An acquired psychiatric disability, to include depression and social phobia, was not manifested in service, and is not otherwise due to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 

2.  An acquired psychiatric disability, to include depression and social phobia, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2004, a VCAA letter was issued to the Veteran.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In January 2010, additional notice was issued to the Veteran which notified him of the evidence necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the Board Remands.  The evidence of record contains service treatment and personnel records, July 2004 correspondence from a private medical provider, and VA outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In December 2010, the Veteran underwent a VA examination and an addendum opinion was proffered in March 2011.  In November 2011, the Veteran underwent a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  The service personnel records reflect that the Veteran did not have any foreign or sea service and did not serve in combat.  His primary specialty was infantryman, and he is in receipt of the National Defense Service Medal.  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The evidence of record reflects that the Veteran's unit was deployed to Somalia; however, due to a foot disability he was not deployed due to residuals of his injury.  The Veteran claims that he felt survivor's guilt because he had two friends, L.R. and D.P., fellow soldiers who served with him and died in Somalia in October 1993.  The U.S. Joint Services Records Research Center (JSRRC) verified that L.R. and D.P. were killed in Somalia in October 1993.  The Veteran has also reported that during service he was harassed and belittled by two soldiers, J.P. and R.R., and J.P. was killed in a live fire exercise.  He stated that J.P. died in a live fire training accident at 29 Palms California in March 1992, and he felt guilty since his death because he used to pray at night that J.P. would die.  JSRRC verified that J.P. was mistakenly shot and killed during a training exercise at 29 Palms California in March 1992.  

Service treatment records do not reflect any mental health complaints or diagnoses.  On an October 1993 Report of Medical History completed by the Veteran he checked the 'No' boxes for 'depression or excessive worry' and 'nervous trouble of any sort.'  A December 1993 Report of Medical Examination performed for separation purposes reflects that his 'psychiatric' state was clinically evaluated as normal.  

Correspondence dated in July 2004 from Glenn R. Peterson, M.D., states that the Veteran has been treated since June 2001.  He has marked depression, periods of hopelessness, and transient suicidal ideation.  He has low energy and a loss of interest in activities.  He has periods of anxiety with shortness of breath, chest pain, shakiness, sweatiness, dry mouth and light-headedness.  When he develops panic he becomes impatient with people and irritable.  He has had several episodes at work in which he has lost his temper and yelled at people.  He reported that his depression and panic attacks began 10 to 12 years ago.  It started when he was in the Army in 1992.  He was in a ranger battalion.  He reported that he was subject to hazing activities made worse when he broke his foot.  He could not handle interpersonal stress and conflict.  He was made to hang upside-down in a wall locker.  This caused him to become depressed and develop panic.  He has had flashbacks in the Army and has nightmares.  Some events in his past office would cause flashbacks to military experiences.  He obsesses on military experiences.  His battalion went to Somalia but he did not go because of his fractured foot.  Several of his buddies were killed in Somalia and he feels survivor's guilt because he did not go and his buddies died.  He remains very depressed and feels hopeless.  This is made worse by conflict within his past office that lead up to his being terminated from employment.  The conflicts reminded him of being cornered and picked on in the military and caused flashbacks and inappropriate temper loss in the office setting.  Dr. Peterson found that he suffers from major depression, recurrent, PTSD, and panic disorder.  Dr. Peterson stated that his experiences in the military have contributed to interpersonal difficulties in the postal service and have also caused conflicts in his relationships with other people outside of his employment.  He is not able to work in the postal service or in any environment in which there is interpersonal conflict.  

An August 2004 VA outpatient treatment record reflects the Veteran's report with mood symptoms of anger, anxiety and depression.  He is unsure when it started, he believes it was about 8 to 10 years ago.  He stated his condition became worse in April when he was fired from his job.  The assessment was mood disorder not otherwise specified.  

A September 2004 VA outpatient treatment record reflects that the Veteran underwent a social work psychological assessment.  He reported treatment with Dr. Peterson for depression and PTSD.  He reported an Article 15 for leaving base during service.  He reported that he was not in combat and never experienced any type of sexual abuse while in the military.  The Veteran reported that he wanted to work on his depression and anxiety.

In November 2004, an anonymous caller contacted the RO and stated he used to be close with the Veteran.  The caller stated that the Veteran was reading information on the internet and then relating the symptoms to his psychologist as if they happened to him.  The caller said the Veteran had been fired from the post office and had hired an attorney to help him get VA benefits and retirement benefits from the post office.

A January 2005 VA outpatient treatment record reflects that the Veteran reported poor anger control.  He gets anxious and has shortness of breath at times.  He gets a little paranoid at times.  He was not in combat and did not have any major stressors in the Army.  He was fired from the post office in April 2004.  The assessment was mood disorder.  

In December 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran met the diagnostic criteria for PTSD and it was due to his military stressors of witnessing the death of J.P. and learning about the deaths of other soldiers while on active duty.  The examiner also diagnosed social phobia and stated that this was not caused by military stressors.  The examiner explained that social phobia is an anxiety disorder that runs in families (genetic loading).  It has been shown that there is a two to threefold greater risk of having social phobia if a first-degree relative also has the disorder.  This could be due to genetics and/or due to children acquiring social fears and avoidance through processes of observational learning or parental psychosocial education.  A previous negative social experience can be a trigger to social phobia.  The examiner also noted that alcohol dependence is a common comorbid condition in anxiety disorders such as social phobia and PTSD.  

An addendum opinion was requested from the VA examiner, and the RO informed the examiner that the Veteran did not witness the death of J.P. and inquired as to whether learning about the deaths of these three soldiers was traumatic enough to result in a diagnosis of PTSD.  In an addendum opinion, the examiner stated that it would be with resort to mere speculation to state that learning about the deaths of these three soldiers is traumatic enough to result in a diagnosis of PTSD.  The examiner stated that the Veteran told him that he witnessed the death of J.P. but acknowledged a prior statement stating that he was not present at the time the soldiers were killed.  In consideration of this statement which contradicts the information provided at the VA examination, the examiner stated that it would be with resort to mere speculation to establish a link between PTSD and the alleged stressor.

With regard to the PTSD opinion, the Board cannot give weight to a statement that the examiner is unable to provide an opinion without resorting to mere speculation when the examiner does not state why speculation would be necessary.  Such a statement is not an opinion.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is also concerned about the RO's suggestive addendum opinion request, specifically only asking the examiner to opine whether learning about deaths of three soldiers is traumatic enough to result in a diagnosis of PTSD.  The Court of Appeals for Veterans Claims has specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Thus, in light of the examiner's inability to offer an addendum opinion based on the Veteran's stressors without resorting to speculation, the Veteran was afforded another VA examination.  

In November 2011, the Veteran underwent another VA examination.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner acknowledged the Veteran's report that two friends were killed in Somalia in 1993 but he was not deployed to Somalia and he did not witness these deaths but learned of them.  The Veteran reported that he felt bad as he never really had anyone he know die except for older relatives.  The examiner also acknowledged the Veteran's report that another soldier died in California during a training accident that the Veteran did not witness.  The Veteran did not have a positive relationship with this soldier so he felt guilty because he had negative thoughts toward him.  The examiner stated that the Veteran was not exposed to a traumatic event; the traumatic event is not persistently re-experienced; there is no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; and, there are no persistent symptoms of increased arousal.  The examiner stated that the Veteran does not meet the full criteria for PTSD.  The examiner explained that the Veteran's stressor events do not fulfill Criterion A due to insufficient report of subjective feelings required of the PTSD diagnosis.  The stressor events reported are inadequate to meet the criteria for PTSD.  His symptoms as scored by the ISEV-4 scoring rule of the CAPS do not support the diagnosis.  The examiner stated that very few symptoms can be possibly linked to these stressor events.  The examiner also diagnosed social phobia and alcohol dependence.  The examiner opined that his social phobia is not caused by or a result of his stressor events.  The examiner explained that social phobia has a strong genetic loading and also can be impacted by one's social experiences that may have been negative.  Alcohol dependence is a common co-morbid diagnosis with anxiety or depressive disorders.  

PTSD

As detailed, the Veteran's verified stressors include knowing two soldier who died in Somalia during service, and knowing another soldier who died in a stateside training exercise.  The November 2011 VA examiner, however, conducted a mental status examination and determined that the Veteran's stressor events do not fulfill Criterion A due to insufficient report of subjective feelings required of the PTSD diagnosis.  His symptoms also did not support a diagnosis of PTSD.  Specifically, the Veteran has not persistently re-experienced a traumatic event, he has not avoided stimuli associated with the trauma or numbing of general responsiveness, and there are no persistent symptoms of increased arousal.  The examiner stated that very few symptoms could be associated with these stressors.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board acknowledges that Dr. Peterson has diagnosed PTSD.  However, such a diagnosis is of questionable probative value.  

As detailed, the only examiner that has diagnosed PTSD is the Veteran's private treating physician Dr. Peterson.  The Veteran reported being subject to hazing activities during service, including being hung upside-down in a wall locker, and survivor's guilt due to fellow soldiers dying in Somalia.  Dr. Peterson noted the Veteran's report that his depression began in April 1992, but Dr. Peterson had only treated the Veteran since 2001, thus over 7 years after separation from service.  This history is contradicted by the Report of Medial History dated in October 1993, when the Veteran indicated that he did not have and had not had depression or excessive worry or nervous problems of any sort.  The Board notes that the hazing incidents have not been verified or corroborated through appropriate channels, and are not capable of being verified.  The remaining stressor has been verified but as detailed the VA examiner determined that such stressor did not result in the Veteran having PTSD.  Dr. Peterson did not provide a rationale as to the basis for the diagnosis of PTSD, and appeared to base the diagnosis on the Veteran's reported symptoms rather than a mental status examination.  Such diagnosis of PTSD was not based on a mental status examination and is not consistent with Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) criteria.  For these reasons, the Board finds that Dr. Peterson's opinion is entitled to less probative weight than the VA opinion discussed hereinabove.  

The Board finds that there is no competent medical evidence of any pertinent "disability;" thus, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected). 

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing PTSD is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, while it has been confirmed that the fellow soldiers died during service, the Veteran did not witness such deaths.  A VA examiner interviewed the Veteran and reviewed the claims folder, and conducted a mental status examination and determined that such stressors were not sufficient to meet the criteria for PTSD.  His claim to Dr. Peterson that his depression and panic attacks began in April 1992 is contradicted by his Report of Medial History the following year in which he denied having or having had depression or nervous problems of any sort.  After weighing the lay and medical evidence, the Board finds that the lay evidence is outweighed by the VA examination report and opinion.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for PTSD, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Acquired psychiatric disability

Turning to the merits of the Veteran's claim of service connection for an acquired psychiatric disorder, as detailed, service treatment records reflect no complaints or treatment for a psychiatric condition.

Post-service, correspondence dated in July 2004 from Dr. Peterson reflects a diagnosis of major depression.  Dr. Peterson indicated, however, that he had treated the Veteran since June 2001.  This constitutes a period of 7 years since separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

While acknowledging Dr. Peterson's diagnosis of major depression, the Board notes that he is the only examiner to have diagnosed such condition.  As detailed, VA examiners have diagnosed either a mood disorder or social phobia; none of these examiners have related these diagnosed disabilities to service.  Dr. Peterson's diagnosis of depression and opinion that the Veteran's depression is due to service is entitled to limited probative weight.  Initially, the correspondence from Dr. Peterson only contains a discussion of the Veteran's reported symptoms but does not contain a mental status examination consistent with DSM-IV criteria.  Thus, the diagnosis of major depression is entitled to less probative weight, as compared with the VA examination reports which contain a discussion of symptoms, a mental status examination, and a review of the claims folder resulting in a diagnosis of social phobia.  Thus, the Board finds that the diagnosis of social phobia is more probative than the diagnosis of depression.  Moreover, Dr. Peterson noted the Veteran's report that his depression began 10 to 12 years earlier, in April 1992, when he was in the Army.  However, Dr. Peterson had only treated the Veteran since 2001, thus over 7 years after separation from service, and did not have any independent knowledge of a psychiatric history prior to 2001.  As detailed, service treatment records do not reflect any psychiatric symptoms or reports from the Veteran consistent with his post-service report that his depression began during service.  In fact, the Veteran denied having had depression, excessive worry or nervous problems of any sort in October 1993.  Thus, the opinion of Dr. Peterson that the Veteran's depression is due to service is entitled to limited probative weight in light of the fact that he did not have access to the claims folder, to include negative service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  For these reasons, the Board finds that Dr. Peterson's opinion is entitled to less probative weight than the VA opinions of record.

The Board accepts the opinions of the December 2010 and November 2011 VA examiners as being the most probative medical evidence on the respective subject, as such opinions were based on a review of all historical records and a thorough examination.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  As detailed, both examiners concluded that the Veteran has social phobia which has a strong genetic loading and both examiners concluded that his social phobia is not due to service.  

The Board has considered the Veteran's contention that a relationship exists between his current psychiatric disabilities and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology during service and following service, but the Veteran is not competent to provide an opinion that a psychiatric disability is due to service as he does not have the requisite medical expertise.  Despite the Veteran's current assertions that an acquired psychiatric disability began during service, the contemporaneous service treatment records do not support such assertion.  As detailed, no diagnosis is shown until 2004 and thereafter, and he did not begin seeking treatment until 2001, many years after separation from service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiners which reflect that his psychiatric disability is not due to service. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depression and social phobia, is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


